                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                           IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     BRIAN H. and ALEX H.,                           Case No. 17-cv-03095-MMC
                                  11                   Plaintiffs,                       ORDER DENYING DEFENDANTS’
                                                                                         APPLICATIONS TO FILE
                                  12             v.
Northern District of California




                                                                                         CONFIDENTIAL RECORDS UNDER
 United States District Court




                                                                                         SEAL; DIRECTIONS TO DEFENDANT
                                  13     BLUE SHIELD OF CALIFORNIA, et al.,
                                                                                         Re: Dkt. Nos. 83, 88
                                  14                   Defendants.

                                  15

                                  16          Before the Court are defendants’ Applications to File Confidential Records Under

                                  17   Seal, filed January 18, 2019, and February 15, 2019, respectively, whereby defendants

                                  18   seek to file under seal the portions of their Cross-Motion for Judgment and their
                                  19   Opposition to Plaintiffs’ Motion for Judgment that “describe[] and summarize[] portions of

                                  20   confidential medical records related to” plaintiff Alex H. (See Doc. 83 at 3:13-14; see also

                                  21   Doc. 88 at 3:13-14.) Plaintiffs, however, in their Motion for Judgment and their

                                  22   Opposition to Defendants’ Cross-Motion for Judgment, both of which have been filed in

                                  23   the public record, extensively refer to and discuss the same portions of Alex H.’s medical

                                  24   records that are described in defendants’ filings. Moreover, at the hearing held on March

                                  25   8, 2019, plaintiffs stated their preference that the briefing submitted by both parties be

                                  26   fully available in the public record, and confirmed their initial opinion that the use of
                                  27   pseudonyms rather than their full names is sufficient to protect their privacy interests.

                                  28          In light of the above, the above-referenced applications are hereby DENIED, and
                                  1    Blue Shield is hereby DIRECTED to file in the public record, no later than March 18,

                                  2    2019, unredacted versions of defendants’ Cross-Motion for Judgment and Opposition to

                                  3    Plaintiffs’ Motion for Judgment. See Civil L.R. 79-5(f)(2).

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: March 11, 2019
                                                                                               MAXINE M. CHESNEY
                                  7                                                            United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
